ProtectingShareholder Value December 18, RiskMetrics Group, Inc. 1 Information Concerning Forward LookingStatements and Certain Other Information Certain statements in this presentation may be considered forward-looking statements withinthe meaning of the Private Securities Litigation Reform Act of 1995, including statementsregarding the Company’s financial turnaround, profitability, operations and performance,statements regarding the Company’s 2006 - 2009 financial results, and the Company’s audits for2006 - 2009.Although Taro Pharmaceutical Industries Ltd. believes the expectations reflected insuch forward-looking statements to be based on reasonable assumptions, it can give noassurance that its expectations will be attained.Factors that could cause actual results to differinclude industry and market conditions; changes in the Company’s financial position; regulatoryactions; and other risks detailed from time to time in the Company’s SEC reports, including itsAnnual Reports on Form 20-F.Forward-looking statements speak only as of the date on whichthey are made.The Company undertakes no obligation to update, change, or revise any forward-looking statements, whether as a result of new information, additional or subsequentdevelopments or otherwise. The Company cautions that the financial information presented herein does not constitutecomplete financial information, has not been reviewed by its independent auditors and is subjectto possible change.However, subject to the preceding caveats, the Company believes that theinformation presented herein represents the best information currently available to Taromanagement. 2 Today’s Agenda •Critical Decision: Sun-Caraco or Taro? •Taro’s Financial Performance •Status of the Audit •Indemnification •Conclusion 3 Today’s Agenda •At our Annual Meeting Taro’s Board isnominated for re-election. •Sun advises shareholders to voteagainst the Taro Board. 4 Today’s Agenda •If the Board is not re-elected, Taro willbe leaderless. •In the ensuing confusion, Sun mayattempt to take control of Tarowithout paying a fair price toshareholders. 5 Sun-Caraco or
